Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 16, line 15 stated "to the direction of belt extension", and has been amended to state -to the direction of webbing extension—
Claim 19, line 2 stated "is biased into its force-limiting position", and has been amended to state -is biased into the force-limiting position—
Claim 23, line 2 stated "wherein adjacent movable parts", and has been amended to state -wherein the movable parts—
Claim 23, line 2 stated "are moved about their respective", and has been amended to state -are moved about the respective—
Claim 25, line 2 stated "winds up and unwinds webbing", and has been amended to state -winds up and unwinds the webbing—

Claim 26, line 5 stated "ahead of the belt deflection", and has been amended to state -ahead of a belt deflection—
Claim 32, line 3 stated "direction of belt extension", and has been amended to state -direction of webbing extension—

Allowable Subject Matter
Claims 16-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616